Citation Nr: 1624238	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to a total disability rating based on individual unemployability (TDIU). 

2.   Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1971 to September 1981, from June 1986 to June 1991, and from September 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for major depressive disorder and assigned a 50 percent rating, effective February 10, 2010.

In an August 2012 decision, the Board remanded the issue of TDIU for further development.  The RO/AMC was directed to perform any development deemed necessary regarding the Veteran's TDIU claim, including a psychological examination if deemed necessary.  The RO ordered three examinations for the Veteran.  The Veteran was notified that the VA Medical Center nearest her would be contacting her to inform her of the date, time, and locations of the examinations; however, the Veteran has asserted that on all three occasions, she was never notified of the examination date, time, and location.  The Board notes that the record does not contain any evidence which would indicate that the Veteran was in fact notified of her scheduled VA examinations.  Nevertheless, the Board finds that in light of recent medical records that have been associated with the Veteran's claims file, dated from October 2010 through February 2015, a VA examination in unnecessary.  In addition, the Veteran's claim is being granted herein.  Therefore, the claim is now ready for appellate review.

The Board additionally notes that new evidence was associated with the claims file after issuance of the December 2014 supplemental statement of the case (SSOC).  The Veteran did not waive initial RO review of such evidence; however the claim was readjudicated in a June 2015 rating decision.

As a final preliminary matter, the Board notes that the Veteran was afforded a videoconference hearing in June 2012.  The record reflects that the Veteran did not report to the hearing; however, the Veteran stated that she was not provided notice of the hearing.  The Board notes that Veteran's claims file contains a March 2012 letter stating that the Board will be conducting a videoconference hearing on June 5, 2012.  Nevertheless, the Veteran waived her right to a hearing in a June 2012 letter to the Board. 

The issue(s) of special monthly compensation based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a single service-connected disability, major depressive disorder (MDD), ratable at 60 percent or more; this service-connected disability precludes the Veteran from maintaining gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to TDIU

The Veteran seeks a total disability rating based on individual unemployability.  She asserts that she has been unable to work due to her MDD.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

The Veteran is service connected for MDD, rating at 70 percent disabling.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total disability rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if she is unable to secure or follow a substantially gainful occupation as a result of her disability. 

In January 2010, the Veteran's step-mother indicated that she controls the Veteran's finances as the Veteran is unable to do so.

VA treatment records from February 2010 indicate that the Veteran did not have any problems that made it difficult for her to work, take care of things at home, or get along with other people. 

The Veteran was afforded a VA examination in September 2010.  It was noted that the Veteran has trouble holding jobs due to her depression and concentration problems.  The Veteran stopped working full-time in 2006.  On examination, the Veteran indicated that in 2008, she attempted to work part-time but that this was too hard for her as she had trouble with all the record-keeping and she was overwhelmed by the requirements of the job.  The examiner noted that the Veteran filed for bankruptcy in the past and the Veteran's step-mother assists her with her financial situation/accounting practicing.  The examiner noted the Veteran's work experience as administrative work and training.  The examiner indicated that forms are overwhelming for the Veteran, she has trouble paying her bills and keeping up, and that she has trouble recording things that she needs to.  The examiner noted that the Veteran's symptoms related to her current diagnosis of major depressive disorder include low motivation, low energy, sleep problems, social avoidance, lack of interest in pleasurable activities, poor appetite and some short-term memory issues.  The examiner noted that the combination of the Veteran's depression which leads to her not being motivated and not feeling like going to work, and her ADD, make it difficult for her to sustain employment.  The examiner opined that the Veteran has moderate to severe limitations in social and occupational functioning. 

VA treatment records from February 2015 indicate that the Veteran suffers from anxiety and depression and in the physician's opinion, the Veteran is not employable.  Specifically, the physician stated that the Veteran "is 70% service connected and is working on paperwork to be "unemployable" which I believe she is." 


Analysis

Considering all evidence of record, the Board finds that the Veteran is precluded from gainful employment due to her MDD.  Specifically, the Board notes that the Veteran's work experience is administrative in nature.  There is no evidence in the claims file that indicates that the Veteran has any other work experience.

On examination in September 2010, it was noted that forms overwhelm the Veteran, she has trouble paying her own bills and keeping up with them, and that she struggles to record things that she needs to.  Additionally, the examiner indicated that the Veteran struggled with keeping a part-time job because it was overwhelming for her.  The examiner also noted that the Veteran has short-term memory difficulties as a result of her MDD.  The Board finds it highly probative that in September 2010, the Veteran struggled to keep a part-time job and required her step-mother's assistance in controlling her finances.

The Board notes that VA treatment records from October 2010 indicate that the Veteran stated that she does not have problems doing her work, taking care of things at home, or getting along with other people; however, the Board affords these records little probative weight as the Veteran's step-mother began taking over the Veteran's finances in January 2010 and the Veteran indicated that she could not hold a part-time job and was relieved when it ended in 2008.  Additionally, the record indicates that the Veteran did not have any depression symptoms at all, which is inconsistent with her 50 percent taking at the time and all other treatment records. 

After carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that her service-connected MDD renders her unable to secure and follow a substantially gainful occupation consistent with her educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to a TDIU is granted.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is following and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board notes that recent VA treatment records raise the issue of special monthly compensation based on the need for regular aid and attendance or being housebound.  Specifically, VA treatment records from February 2015 indicate that the Veteran's house has been sold because she is unable to live alone without assistance.  The Board finds that this claim for entitlement to SMC is a part of the TDIU claim that was already in appellate status.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any outstanding treatment records, specifically to include any inpatient or nursing home care records, and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.

2.   Schedule the Veteran for a VA aid and attendance/housebound examination.  

The examiner is specifically asked to report and discuss the impact of the Veteran's service-connected disabilities (major depressive disorder, fusion of the right little finger, and residuals of malignant melanoma of the left posterior shoulder) on her ability to care for hygiene, dressing herself, feeding herself, attending to the wants of nature, protecting herself from the hazards or dangers incident to her daily environment, and indicate the extent to which the Veteran is "bedridden."  

The examiner should provide an opinion as to the following: 

(A) Is the Veteran "bedridden" such that she has to remain in bed due to her service-connected disabilities? 

(B) Does the Veteran require regular aid and attendance of another due to her service-connected disabilities?  Indicate whether the Veteran requires any skilled care, and describe whether the Veteran requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, feeding herself, or to protect her from the hazards of her daily environment. 

(C) Is the Veteran substantially confined due to her service-connected disabilities to her dwelling and the immediate premises?  If so, is it reasonably certain that this is permanent? 

(D) Is the Veteran's dementia condition related to her service-connected disabilities?  If so, does this condition contribute to her need for aid and attendance or being homebound?

In making these determinations, please only assess the impact of her service-connected disabilities of major depressive disorder, fusion of the right little finger, and residuals of malignant melanoma of the left posterior shoulder.

The examiner should provide a complete rationale for any conclusions reached. 

4.  Thereafter, readjudicate the claim on appeal.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


